ORDER
PER CURIAM.
Movant appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing.
Movant’s grounds for relief are clearly refuted by his guilty plea proceedings and the document attached to his motion. The motion court’s findings and conclusions are supported by the record and are not clearly erroneous.
On appeal, movant abandons his grounds for relief, and instead alleges ineffective assistance of his motion counsel because of counsel’s possible conflict of interest. There is nothing before us which indicates counsel had a conflict of interest.
Further, the purpose of Rule 24.035 is to determine the validity of movant’s conviction and sentence. Lingar v. State, 766 S.W.2d 640, 641 (Mo.banc 1989). Movant’s present claim is not cognizable.
An extended opinion would have no prec-edential value. The judgment is affirmed in accordance with Rule 84.16(b).